Citation Nr: 0611464	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  02-14 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss.

2.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
tinnitus.

3.  Entitlement to an initial disability rating greater than 
30 percent for post-traumatic stress disorder (PTSD) for the 
period of time prior to June 27, 2003.  

4.  Entitlement to a disability rating greater than 70 
percent for PTSD for the period of time beginning June 27, 
2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had approximately 24 years of active service from 
January 1954 to October 1977.  He served in Germany and 
Vietnam and received several awards and commendations to 
include the Purple Heart.  His military occupational 
specialty was a construction foreman. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, in part, denied reopening 
claims for service connection for bilateral hearing loss and 
tinnitus based on the failure to submit new and material 
evidence and granted service connection for PTSD, assigning a 
disability rating of 30 percent.  The veteran disagreed with 
the hearing loss and tinnitus issues as well as the PTSD 
rating assigned in October 2001.  

By rating decision dated in June 2004, the RO increased the 
veteran's disability rating for PTSD from 30 percent to 50 
percent with an effective date of June 27, 2003.  
Subsequently, by rating decision dated in August 2005, the RO 
increased the veteran's PTSD rating from 50 percent to 70 
percent with the same effective date.  Where a veteran has 
filed a notice of disagreement (NOD) as to the assignment of 
a disability evaluation, a subsequent rating decision 
awarding a higher rating, but less than the maximum available 
benefit, does not abrogate the pending appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Thus, the veteran's PTSD 
increased rating claims, both prior to and beginning June 27, 
2003, remain before the Board.  




FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The RO denied service connection for hearing loss in a 
March 1989 rating decision.  The veteran did not appeal that 
decision.  In June 1991 and October 2001 decisions, the RO 
denied the veteran's attempts to reopen this claim on the 
basis that there was no new and material evidence submitted.

3.  The veteran filed a claim to reopen his claim for service 
connection for hearing loss in October 2000.     

4.  Evidence received since the March 1989 rating decision 
regarding the veteran's claim for service connection for 
hearing loss does not bear directly and substantially upon 
the specific matter under consideration, is cumulative and 
redundant of the evidence of record at the time of the last 
prior final denial, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

5.  The RO denied service connection for tinnitus in a June 
1991 rating decision.  The veteran did not appeal that 
decision.  In an October 2001 decision, the RO denied the 
veteran's attempts to reopen this claim on the basis that 
there was no new and material evidence submitted.

6.  The veteran filed a claim to reopen his claim for service 
connection for tinnitus in October 2000.     

7.  Evidence received since the June 1991 rating decision 
regarding the veteran's claim for service connection for 
tinnitus does not bear directly and substantially upon the 
specific matter under consideration, is cumulative and 
redundant of the evidence of record at the time of the last 
prior final denial, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

8.  Prior to June 27, 2003, the veteran's PTSD was manifested 
by no more than some occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
restricted affect, nightmares, sleep disturbance, anxiety, 
and irritability.

9.  Beginning June 27, 2003 the veteran's PTSD is currently 
manifested by no more than some occupational and social 
impairment due to symptoms including nightmares, sleep 
disturbance, anxiety, irritability, and difficulty adapting 
to stressful circumstances (including work or worklike 
settings).


CONCLUSIONS OF LAW

1.  The March 1989 and June 1991 rating decisions are final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2005).

2.  No new and material evidence has been received since the 
March 1989 rating decision to reopen a claim for service 
connection for bilateral hearing loss.  38 U.S.C.A.  § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2005).

3.  No new and material evidence has been received since the 
June 1991 rating decision to reopen a claim for service 
connection for tinnitus.  38 U.S.C.A.  § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2005).

4. The criteria for a disability rating of 50 percent for 
PTSD, for the period of time prior to June 27, 2003, are met.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 9411-9440 
(2005).

5.  The criteria for a disability rating greater than 70 
percent for PTSD, for the period of time beginning June 27, 
2003, are not met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 9411-9440 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claims that his 
hearing loss and tinnitus are related to service.  The 
veteran contends that in approximately 1970, while in 
service, his jeep hit a land mine in Vietnam and this blast 
resulted in hearing loss and tinnitus.  This appeal also 
arises out of the veteran's claim that his service-connected 
PTSD is more disabling than evaluated both prior to and 
beginning June 27, 2003.

A brief review of the history of this appeal is as follows.  
The veteran submitted his original claim for service 
connection for hearing loss, claimed as "deafness in left 
ear" in December 1988.  The RO reviewed the veteran's 
service medical records and found no evidence of hearing loss 
in service.  The RO also reviewed private medical treatment 
records from May 1984 through January 1989 and noted that the 
veteran was diagnosed with Ménière's disease with resulting 
hearing loss in 1981, approximately four years after service.  
Based on a review of this evidence, the RO denied the 
veteran's claim for service connection for hearing loss in a 
March 1989 rating decision, finding that there was no nexus 
between the veteran's current hearing loss and service.  
Although the RO provided notice of the denial, the veteran 
did not initiate an appeal.  Thus, the rating decision of 
March 1989 is final.  38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2005); 38 U.S.C.A. § 7105(c) (West 2002).

In February 1991 the veteran filed a second claim for hearing 
loss and an initial claim for tinnitus.  The RO reviewed the 
veteran's service medical records again and found no evidence 
of tinnitus in service.  The RO also reviewed a private 
medical treatment report dated in February 1991 in which the 
veteran reported a history of his jeep hitting a land mine in 
service resulting in hearing loss, tinnitus, and dizziness.  
Also, the veteran was afforded a VA examination.  An April 
1991 VA audiological examination showed bilateral hearing 
loss, worse in the left ear, and tinnitus.  By rating 
decision dated in June 1991, the RO continued the denial of 
service connection for hearing loss, finding that the veteran 
had failed to submit new and material evidence to reopen the 
claim.  The RO also denied service connection for "residuals 
of head trauma or concussion in service with resultant 
tinnitus" finding no evidence of a jeep accident in service 
and no nexus between the veteran's current tinnitus and 
service.  Although the RO provided notice of this denial, the 
veteran did not initiate an appeal.  Thus, the rating 
decision of February 1991 is also final.  38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2005); 38 U.S.C.A. § 7105(c) (West 2002).    

In October 2000 the veteran filed a third claim for hearing 
loss and a second claim for tinnitus.  He also filed a claim 
for PTSD.  The RO reviewed VA outpatient treatment records 
dated from October 1994 to September 2000 showing, in 
pertinent part, treatment for hearing loss and tinnitus.  By 
rating decision dated in October 2001, the RO continued the 
denial of service connection for hearing loss and tinnitus, 
finding that the veteran had failed to submit new and 
material evidence to reopen the claims.  In that same rating 
decision, the RO granted service connection for PTSD and 
assigned a 30 percent disability rating.  The veteran 
submitted a notice of disagreement (NOD) in October 2001 and 
a timely appeal was filed in August 2002.  These matters are 
now before the Board for appellate review.

Veterans Claims Assistance Act of 2000

Before proceeding with an analysis of this claim, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to the 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004).

The Board finds that VA satisfied its duty to notify by means 
of a letter sent to the veteran in April 2001, prior to 
adjudication of his claim in October 2001, and subsequent 
letters sent in October 2002 and April 2005.   This letter 
informed the veteran of what evidence was required to reopen 
his claims for service connection and provide for an 
increased rating for his PTSD claim.  This letter also 
informed the veteran of his and VA's respective duties for 
obtaining such evidence.  Specifically, the April 2001 letter 
informed the veteran of the need to submit new and material 
evidence to reopen his claims for hearing loss and tinnitus 
and explained the technical meanings of the words "new" and 
"material."  This letter also explained the requirements 
for obtaining service connection and explained VA's duty to 
assist in obtaining evidence for these claims.  In October 
2002, the veteran was once again informed of the need to 
submit new and material evidence to re-open his claims, 
specifically for tinnitus.  

Once more, in April 2005 the veteran was informed of the need 
to submit new and material evidence to reopen his claims for 
hearing loss and tinnitus.  This letter also informed the 
veteran of the need to submit medical evidence that his PTSD 
had increased in severity.  Finally, this letter stated: "If 
you have any evidence in your possession that pertains to 
your claim, please send it to us."  The veteran was also 
provided with the complete text of 38 C.F.R. § 3.159(b)(1) in 
a June 2002 statement of the case (SOC).  In short, the Board 
is satisfied that the duty to notify requirements under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable AOJ 
decision on a claim for VA benefits.  In the present case,  
the veteran was provided with an initial VCAA letter in April 
2001 prior to adjudication of his claim in October 2001, and 
subsequent letters sent in October 2002 and April 2005.  
Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the October 2002 and April 2005 letters were 
provided to the appellant after the initial adjudication, the 
appellant has not been prejudiced thereby.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).   The content of the 
notice provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

The Board notes that during the pendency of this appeal, on 
March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

Subsequently, on March 31, 2006 the Court issued another 
decision, Kent v. Nicholson, 04-181.  In this case the 
Court held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) require that VA notify a claimant 
of the evidence and information that is necessary to 
reopen a claim in addition to notice of the evidence and 
information necessary to establish entitlement to the 
claim sought.    

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to reopen 
his claims for service connection, what type of evidence was 
needed to establish entitlement to service connection, and 
what type of evidence was needed to establish an increased 
rating for his service-connected PTSD in the above mentioned 
letters.  He was also notified of the criteria used in rating 
his PTSD in the June 2002 SOC.  However, he was not provided 
with notice of the type of evidence necessary to establish an 
effective date for the disabilities on appeal.  Despite the 
inadequate notice provided to the veteran on this latter 
element, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim for service 
connection and an increased rating from June 27, 2003, any 
questions as to the appropriate effective date to be assigned 
are rendered moot.  Also, with regard to the claim for an 
increased rating prior to June 27, 2003, the Board finds that 
there is no prejudice to the veteran as he has been afforded 
an increased rating from October 13, 2000, the date of the 
claim.  Thus, as the veteran has been granted the earliest 
effective date possible under the facts of this case, any 
defect regarding the provision of information as to an 
earlier effective date for this award are moot.  See, Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994)

As the Board finds that the duty to notify the veteran as to 
the evidence needed to substantiate his claim was satisfied, 
and the Board must now examine whether the duty to assist was 
satisfied.  For claims for service connection and increased 
rating, the duty to assist includes obtaining relevant 
records and providing an examination, if necessary.  
38 C.F.R. § 3.159(c).  In the present case, the claims folder 
contains all available service medical records, service 
personnel records, private medical records, VA medical 
records, and VA examination reports.  The Board is unaware of 
any relevant psychiatric records that are not already 
associated with the claims file.  

The veteran has not identified any other outstanding evidence 
to be obtained, and the record does not reflect any 
outstanding evidence.  Accordingly, the Board finds that VA 
has satisfied its duty to notify and to assist pursuant to 
the VCAA, see 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2005), and the Board will proceed with an 
analysis of this appeal.

New and Material Evidence Claims

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  Disability which is proximately due to or 
the result of a service-connected disease or injury shall 
also be service-connected.  See 38 C.F.R. § 3.310 (2005).  
Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

If a claimant files an application for service connection 
with VA, and the claim is disallowed, he has the right to 
appeal that disallowance to the Board.  See, e.g., 38 
U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.302.  If the claimant does not initiate an appeal within 
one year, or if the claimant fails to perfect the appeal by 
filing a timely substantive appeal, or if the claimant 
initiates a timely appeal and the appeal is later withdrawn 
or denied, the disallowance becomes final.  See 38 C.F.R. §§ 
20.204, 20.302, 20.1100, 20.1103.

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.  The Board notes that 
new regulations redefine "new and material evidence" and 
clarify the types of assistance VA will provide to a claimant 
attempting to reopen a previously denied claim.  66 Fed. Reg. 
at 44, 630 (codified as amended at 38 C.F.R. §§ 3.156(a), 
3.159(c)).  

For claims filed prior to August 29, 2001, "new and material 
evidence" is defined as evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative or redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002); 
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").  However, where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).
 
The Board notes that even if the RO finds that that there is 
no new and material evidence to reopen a claim, the Board has 
a jurisdictional responsibility to determine whether a claim 
previously denied by the RO is properly reopened.  See 
Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 
28 U.S.C.A. §§ 5108, 7105(c)).

	1.  Hearing Loss

In the present case, the March 1989 rating decision 
acknowledged the existence of the veteran's hearing loss but 
denied service connection due to the absence of a nexus, or 
link, between his current hearing loss and service.  Thus, in 
order to reopen the claim for hearing loss, the veteran must 
submit evidence showing that his hearing loss is related to 
service.  

Since the RO's March 1989 denial, the veteran has submitted a 
private medical treatment report dated in February 1991 and 
VA medical treatment records dated from October 1994 to April 
2005.  He was also afforded VA audiological examinations in 
April 1991, October 1996, and July 2000.  In particular, the 
private record dated in February 1991 shows a history of the 
veteran's jeep hitting a land mine in service resulting in 
hearing loss.  Also, an October 1996 VA audiological 
examination reported a history of significant noise exposure 
in service.  None of these records contain a medical opinion 
connecting the veteran's hearing loss with service, 
demonstrate that hearing loss was present in service, or 
provide significant evidence of continuity of symptomatology 
from service.

Upon review of the record, the Board finds that while the 
evidence presented since the March 1989 rating decision is 
new, it does not bear directly and substantially upon the 
specific matter under consideration and is cumulative and 
redundant of the evidence of record at the time of the last 
prior final denial.  As noted, the basis of the prior final 
denial in March 1989 was that despite a diagnosis of hearing 
loss, there was no showing of hearing loss in service and no 
nexus between the veteran's current hearing loss and service.  
Such evidence is still not of record.  The fact that the 
veteran reported the history of a jeep accident to his 
private and VA doctors is of no consequence.  Even if there 
was evidence of such an accident there is still no evidence 
linking that accident to his current hearing loss.    

The veteran's own medical opinion is not a basis to reopen 
this claim.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Given that none of these 
records provide a nexus between the veteran's current hearing 
loss and his military service, the evidence is not new and 
material and the claim is not reopened.  38 U.S.C.A. § 5108.

	2.  Tinnitus

In the present case, the June 1991 rating decision 
acknowledged the existence of the veteran's tinnitus but 
denied service connection due to the lack of evidence of 
tinnitus in service and the absence of a nexus, or link, 
between his current tinnitus and service.  Thus, in order to 
reopen the claim for tinnitus, the veteran must submit 
evidence showing that his tinnitus is related to service.  

Since the RO's June 1991 denial, the veteran has submitted VA 
medical treatment records dated from October 1994 to April 
2005.  He was also afforded VA audiological examinations in 
April 1991, October 1996, and July 2000.  These records show 
complaints of and treatment for tinnitus.  In particular, an 
October 1996 VA audiological examination reported a history 
of significant noise exposure in service.  None of these 
records contain a medical opinion connecting the veteran's 
tinnitus with service, demonstrate that tinnitus was present 
in service, or provide significant evidence of continuity of 
symptomatology from service.  

Upon review of the record, the Board finds that while the 
evidence presented since the June 1991 rating decision is 
new, it does not bear directly and substantially upon the 
specific matter under consideration and is cumulative and 
redundant of the evidence of record at the time of the last 
prior final denial.  As noted, the basis of the prior final 
denial in June 1991 was that despite a diagnosis of tinnitus, 
there was no showing of tinnitus in service and no nexus 
between the veteran's current tinnitus and service.  Such 
evidence is still not of record.  The fact that the veteran 
reported a history of noise exposure to his private and VA 
doctors is of no consequence.  Even if there was evidence of 
noise exposure in service there is still no evidence linking 
such exposure to the veteran's current tinnitus.      

The veteran's own medical opinion is not a basis to reopen 
this claim.  See Bostain, 11 Vet. App. at 127.  Given that 
none of these records provide a nexus between the veteran's 
current tinnitus and his military service, the evidence is 
not new and material and the claim is not reopened.  38 
U.S.C.A. § 5108.

Increased Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2005).  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that the higher of two evaluations will be assigned 
if the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7 (2005).  

The Court has held that unlike in claims for increased 
ratings, "staged ratings" or separate ratings for separate 
periods of time may be assigned based on the facts found 
following the initial grant of service connection.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  In this case, the RO 
issued a rating decision in October 2001 which granted 
service connection for PTSD and assigned a 30 percent 
evaluation.  The veteran appealed the 30 percent rating 
initially assigned.  Hence, the issue of the proper 
evaluation to be assigned the veteran's PTSD from the time 
period beginning with the grant of original service 
connection is now before the Board, pursuant to the Court's 
holding in Fenderson.

In addition, the Board notes that while the veteran's 
service-connected PTSD was initially assigned a 30 percent 
evaluation, the veteran was subsequently granted a total 
rating in a June 2004 rating decision and 70 percent 
evaluation for PTSD in an August 2005 rating decision.

There are two periods of time at issue here: from October 13, 
2000 to June 27, 2003, when the veteran's PTSD was evaluated 
as 30 percent disabling; and from June 27, 2003 to the 
present, while the veteran's PTSD was evaluated as 70 percent 
disabling.  The Board will consider the proper evaluation to 
be assigned for both time periods, pursuant to the Court's 
holding in Fenderson.

The veteran's PTSD is currently rated under 38 C.F.R. § 
4.130, Diagnostic Code (DC) 9411.  Under that code, a 30 
percent disability rating is assigned under DC 9411 when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is assigned under DC 9411 when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. Id.

A 70 percent rating for PTSD is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near- continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships. Id.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. Id.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined 
as denoting serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A score of 51 to 
60 is defined as indicating moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF score of 61 to 70 is indicative of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, with some meaningful 
interpersonal relationships.  A score of 71 to 80 indicates 
that, if symptoms are present at all, they are transient and 
expectable reactions to psychosocial stressors with no more 
than slight impairment in social and occupational 
functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 
244 (1995).

1.  Prior to June 27, 2003

Evidence relevant to the level of severity of the veteran's 
PTSD prior to June 27, 2003 includes a September 2001 VA 
psychiatric examination.  At that time, the veteran 
complained of nightmares (several times per week), intrusive 
thoughts, anxiety, irritability, depression, isolationism, 
reduction in activities, difficulty concentrating, startled 
response.  

The veteran reported that he had been married to his wife 
since 1961 and that she brought one six-year old son into the 
marriage.  He reportedly maintains contact with his step-son.  
The veteran also reported maintaining significant 
relationships with his two siblings and a paternal uncle.  
After his retirement from service, the veteran worked for 
four years as a manager of a mobile home park in Missouri.  
He moved to Florida in 1982 and began working for the 
Department of Corrections as  General Service Specialist 
where he ordered and received supplies for the system.  The 
veteran reported that he enjoyed his job but was thinking 
about retiring soon.  The veteran also stated that he becomes 
irritated easily at work but essentially gets along well.             

Upon examination, the examiner noted the veteran appeared 
well-dressed and well-groomed.  He was oriented to time, 
place, person, and situation.  He spoke in a low tone with 
deliberate speech, well focused and occasionally had 
difficulty hearing.  He made good eye contact and a good 
portion of the interview he appeared to be controlling his 
emotion and occasionally he would tear up as he talked about 
his traumatic experiences.  There was no unusual motor 
activity.  He was able to think abstractly and his thought 
content did not show any psychotic thinking such as 
delusions, hallucinations, or disorganized thinking.  There 
was no suicidal or homicidal thinking.  His mood and affect 
were depressed with anxiety and his affect was noted to have 
a restricted range with occasional abilities to smile showing 
his appreciation for something which may be humorous.  The 
veteran seemed to have some difficulty reacting quickly to 
some questions and complained about difficulty with 
concentration and forgetfulness.  He was able to complete 
serial 7s and also to spell "world" forward and backward 
quickly.  He had good insight and judgment and was considered 
to be competent to manage financial decisions on his own 
behalf.  The examiner diagnosed the veteran with PTSD, 
chronic, and assigned a GAF score of 55.  

Also of record are VA treatment notes dated from October 2000 
through July 2003.  These records reflect treatment for PTSD 
and several GAF scores of 55.  

Based on these findings, the Board finds that the evidence of 
record substantiates a 50 percent evaluation for the period 
of time prior to June 27, 2003.  During the September 2001 VA 
examination the examiner noted that the veteran's mood and 
affect were depressed with anxiety and his affect was noted 
to have a restricted range.  The veteran's mental disorder 
also affects his abilities to function both in his occupation 
and socially, with such deficiencies as anxiety, flashbacks, 
nightmares, social isolation, irritability, sleep 
deprivation, mood swings, and impaired anger management.  
Thus, as supported by the evidence of record, the veteran's 
symptoms of PTSD more nearly approximate the level of 
impairment associated with a 50 percent evaluation.  
Therefore, in light of the evidence as noted above, the Board 
concludes that the veteran's PTSD is productive of impairment 
warranting the higher evaluation of 50 percent under DC 9411.

As for the potential for a yet higher rating, the Board notes 
that the medical evidence shows that the veteran was assigned 
several GAF scores of 55, which is defined as indicating 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  The totality 
of the evidence reflects symptoms warranting no more than a 
50 percent rating under the applicable criteria.  The 
evidence does not demonstrate that the service-connected PTSD 
is productive of occupational and social impairment with 
deficiencies in most areas or an inability to establish and 
maintain effective relationships.  While the veteran may 
suffer from some level of social impairment, in that he has 
been withdrawn and isolative, with minimal socialization, the 
evidence does not show that he necessarily is prevented from 
establishing and maintaining such relationships.  

The veteran is living with his wife and maintains a 
significant relationship with his step-child, siblings, and 
paternal uncle.  As for industrial impairment, it was noted 
that the veteran had maintained a job with the Department of 
Corrections since 1982 and while the veteran reported that he 
became irritated easily, he essentially got along well at 
work.  The veteran's PTSD is not shown to be so disabling so 
as to warrant an evaluation of 70 percent under DC 9411.  
Specifically, there is no evidence of such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
or difficulty in adapting to stressful circumstances 
(including work or a work-like setting).  In sum, the Board 
concludes that the veteran's PTSD is not manifested by 
symptomatology that approximates, or more nearly 
approximates, the criteria for an evaluation in excess of 50 
percent under DC 9411.  See 38 C.F.R. § 4.7.  

The Board finds that no higher evaluation can be assigned 
pursuant to any other potentially applicable diagnostic code.  
Because there are specific diagnostic codes to evaluate PTSD 
consideration of other diagnostic codes for evaluating the 
disability does not appear appropriate.  See 38 C.F.R. § 4.20 
(permitting evaluation, by analogy, where the rating schedule 
does not provide a specific diagnostic code to rate the 
disability).  See Butts v. Brown, 5 Vet. App. 532 (1993).

      2.  June 27, 2003, to the present

Evidence relevant to the level of severity of the veteran's 
PTSD from June 27, 2003 includes VA examinations dated in 
April 2004 and July 2005.  During the April 2004 VA 
examination the veteran reported that he quit his job with 
the Department of Corrections in 2002 because he could no 
longer handle the stress from it and became ineffective in 
his duties.  He remained married to his wife at this time.  
Since his retirement the veteran stated that his lifestyle 
had deteriorated.  He no longer had any desire to use the 
boat he purchased in 2002, he quit the card game that he was 
a part of with his wife, and he stopped going to the baseball 
games for which he had season tickets.  The veteran did 
report, however, that he enjoyed the company of his wife and 
their outings for dinners.  

The veteran reported nightmares three times per week with 
associated night sweats.  He stated that his wife wakes him 
up because he yells and screams in his sleep.  He also stated 
that his sleep was restless and that he fell out of bed 5 
times last year because of intense flailing and restlessness.  
The veteran also reported intrusive thoughts and being 
uncomfortable in crowds of people.  He stated that he was 
anxious and impatient most of the time and felt depressed.  
He denied suicidal ideas.  

On examination, the examiner reported that the veteran was 
dressed casually, clean, and tidy.  He was cooperative, 
volunteered information, and was able to express himself.  
There was no apparent thought disorder in either form or 
content.  His affect was depressed but he was not suicidal.  
He was alert, oriented to time, place, and person.  His 
memory for recent and remote events was fairly good and his 
attention span and concentration was okay.  He was not 
delusional and denied any hallucinatory experiences.  His 
thinking was not concrete and his insight and judgment were 
not impaired.  Based upon this examination, the examiner 
assigned a GAF score of 45.  
     
The veteran was afforded another VA examination in July 2005.  
At that time, the veteran reported that his employment and 
marital situations had not changed since the April 2004 
examination.  He stated that he continued to experience 
nightmares (5 times per week) with associated night sweats.  
He did not describe any fully dissociative flashbacks.  The 
veteran continued to report avoidance of crowds and little 
interest in social activities.  He reported occasional 
problems with irritability and anger but reported this to be 
somewhat less than in the past as he stated he usually walks 
away from irritating situations now.  

On examination, the examiner reported that the veteran was 
alert and oriented in all spheres.  His appearance was clean 
and he was adequately dressed and groomed.  Speech was 
coherent and at a normal rate, rhythm, and tone.  He 
displayed good eye contact and demonstrated appropriate 
interpersonal interaction.  Motor behavior was marked 
tremulousness during the interview.  The veteran's thought 
process was essentially logical and goal directed.  Thought 
content evidenced no overt or reported signs of psychosis, 
delusion, or hallucination.  There was no suicidal or 
homicidal ideation reported or evidenced and his mood was 
"tired."  Affect was pleasant, broad in range, and appeared 
well-modulated.  Appetite was stable.  The veteran reported 
difficulty in falling asleep due to his dreaming and he also 
reported frequent difficulty returning to sleep from such 
awakenings.  Cognitive functions were grossly intact and both 
insight and judgment were good.  Based upon this examination, 
the examiner assigned a GAF score of 48.     

Also of record are VA treatment notes dated from June 2003 
through April 2005.  These records reflect treatment for PTSD 
and several GAF scores ranging from 46 to 55.

Based on these findings, the Board finds that the evidence of 
record beginning June 27, 2003 does not substantiate an 
evaluation greater than 70 percent for that time period.  The 
April 2004 VA examination shows that the veteran reported 
nightmares, sleep disturbance, anxiety, and depression.  On 
examination, however, he was alert and oriented.  There was 
no apparent thought disorder in either form or content.  His 
memory was fairly good while his attention and concentration 
were okay.  Also, insight and judgment were good.  While his 
affect was "depressed" he was not suicidal.  

The July 2005 VA examination shows that the veteran continued 
to suffer from nightmares and sleep disturbances.  On 
examination, however, he was alert and oriented.  His speech 
was coherent and his thought processes were logical and goal 
directed.  Thought content was also normal and the veteran's 
affect appeared pleasant, broad in range, and well-modulated.  
As for industrial impairment, while the veteran stated that 
he was forced to quit his job because he could not handle the 
stress of it in April 2004, the Board notes that during the 
September 2001 VA examination the veteran reported that he 
was thinking about retiring soon.  Moreover, the veteran was 
granted total disability based on individual unemployability 
in a June 2004 rating decision and is thus already receiving 
a total rating.

Finally, while the April 2004 and July 2005 VA examiners 
assigned GAF scores of 45 and 46, i.e., serious symptoms, 
there is no indication that these symptoms warrant a 100 
percent rating.  The Board finds that when this evidence is 
weighed together with the other evidence of record, 
particularly the findings as to his psychiatric condition and 
functioning, that the evidence does not show that the 
veteran's symptoms, which include nightmares and sleep 
disturbances, are of such severity to approximate, or more 
nearly approximate, the criteria for an evaluation in excess 
of the currently assigned 70 percent under DC 9411.  See 38 
C.F.R. § 4.7.




ORDER

A disability rating of 50 percent for PTSD is granted from 
October 13, 2000 and is subject to statutory and regulatory 
provisions governing the payment of monetary benefits.

A disability rating greater than 70 percent for PTSD for the 
period of time beginning June 27, 2003 is denied.

New and material evidence not having not been received, the 
claim for service connection for bilateral hearing loss is 
not reopened; the appeal is denied.

New and material evidence not having not been received, the 
claim for service connection for tinnitus is not reopened; 
the appeal is denied.


____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


